Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SEC. 1350 (SECTION -OXLEY ACT OF 2002) In connection with the Quarterly Report of, BigSky Productions, Inc. (the "Company") on Form 10-Q for the period ending March31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Ellis Martin, President, Chief Executive Officer, Chief Financial Officer and Director of the Company, hereby certify, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May 12, 2009 By:/s/ Ellis Martin Ellis Martin, President, Chief Executive Officer, Chief
